Citation Nr: 1521369	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses for services rendered by The Villages Regional Hospital on October 31, 2012.

(The issues of entitlement to an increased evaluation for diabetes mellitus, type II, tinnitus, and adjustment mood disorder; entitlement to special monthly compensation based on loss of use of a creative organ and; entitlement to service connection for ischemic heart disease, and erectile dysfunction are addressed in a separate decision.)


REPRESENTATION

Appellant represented by: Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to January 1972. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 Administrative Decision of the VA Medical Center in Gainesville, Florida.

For reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In VA Form 9 received in April 2013, the Veteran requested a travel Board hearing for his appeal of the December 2012 decision.  In a July 2014 letter, the Veteran's representative indicated that the Veteran wanted a videoconference hearing in connection with another appeal.  The Veteran should be scheduled for a video hearing.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge to be held at the RO in St. Petersburg, Florida.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




